Citation Nr: 0117916	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  00-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for peptic ulcer 
disease with gastritis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from June 1990 to March 
1997.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  


REMAND

The veteran seeks an increased evaluation for her service 
connected peptic ulcer disease, currently evaluated as 10 
percent disabling.  Her disability is rated under Diagnostic 
Code 7305.  As such, a duodenal ulcer, severe with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health is rated as 60 percent 
disabling.  If a the disability is moderately severe, with 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, it will be rated 40 percent disabling.  If 
moderate, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or with 
continuous moderate manifestations the disability is  rated 
20 percent disabling.  If the disability is mild; with 
recurring symptoms once or twice yearly, it will be rated 10 
percent disabling. 38 C.F.R. Part 4, Diagnostic Code 7305 
(2000).  

In addition, gastritis, hypertrophic (identified by 
gastroscope), chronic; with severe hemorrhages, or large 
ulcerated or eroded areas is rated 60 percent.  If it is 
chronic, with multiple small eroded or ulcerated areas, and 
symptoms, it will be rated 30 percent.  If the disability is 
chronic, with small nodular lesions, and symptoms, it will be 
rated 10 percent.  38 C.F.R. Part 4, Diagnostic Code 7307 
(2000).

The record shows that when the veteran was most recently 
examined by VA for disability evaluation in March 2000, she 
reported that she had lost approximately 10 pounds over the 
last year.  The record shows that in March 1999 she weighed 
130.1 pounds; however on recent examination, her weight was 
not recorded.  In addition, the Board notes that the veteran 
last underwent a blood test in 1997, when no anemia was 
found.  No diagnostic tests were administered during her 
March 2000 examination.  It is also noted that the examiner 
reported that the claims file was not available for review.  
The veteran has not undergone a diagnostic upper GI 
evaluation since March 1999, when the impression was, normal 
upper GI.  

The March 2000 VA examination report makes no comment about 
the presence or absence of many clinical findings needed to 
support an increased rating under Codes 7305, and 7307 such 
as the degree, if any, of weight loss, the presence of 
anemia, or the presence of eroded or ulcerated areas or 
lesions.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  This 
duty includes obtaining complete VA examinations when deemed 
necessary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  That 
duty also includes obtaining medical records when deemed 
helpful.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court") in a number of cases has 
determined that where the record before the Board is 
inadequate, a remand is mandatory rather than permissive.  
Sanders v. Derwinski, 1 Vet. App. 88 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The Board has determined 
on review that additional development is necessary.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for her 
gastrointestinal disorder recently, and 
that she furnish signed authorizations 
for release to the VA of any private 
medical records in connection with each 
non-VA medical source she identifies. 
Copies of the medical records from all 
sources she identifies, and not currently 
of record, should then be requested and 
associated with the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the severity of the veteran's ulcer 
disease.  The claims folder including a 
copy of this remand must be made 
available to the examiner prior to the 
examination, must be reviewed by the 
examiner, and the examiner must note his 
review of these in his examination 
report.  All indicated tests and studies 
must be performed.  Any symptoms 
identified by gastroscope should be 
documented.  The examination report must 
also include the veteran's height and 
current weight, and must include blood 
studies to determine the presence or 
absence of anemia. The examiner should 
specifically comment on whether the 
veteran's disability results in vomiting, 
weight loss, hematemesis, melena, or 
anemia.  The extent and frequency of any 
such symptoms should be specified, as 
should the degree to which any of these 
symptoms result in impairment of the 
veteran's health.  Any opinions or 
conclusions drawn must be supported by 
complete rationale.  

The veteran must be informed of the 
potential consequences of her failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  Thereafter, the RO should review the 
file and ensure that the above noted 
directives are carried out in full.  If 
any are not, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  Then, if 
in order, the case should be returned to 
the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


